DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 5/31/2022.  Claims 1, 3, 5, 31 and 32 have been amended. New claims 34-35 have been added. Claims 12-19 and 24-25 have been canceled. Therefore, claims 1-11, 20-23 and 26-35 are pending in this office action, of which claim 1 is an independent claim.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/31/2021, with respect to the rejection of claims 1-11, 20-23 and 26-33 under 35 U.S.C 101 for non-statutory subject matter have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.   
Applicant’s arguments, see page 9, filed 5/31/2021, with respect to the claim interpretation under 35 U.S.C 112f have been fully considered. Based on the amendments claims no longer invoke claim interpretation under 35 USC 112f.  
Applicant’s arguments, see pages 9-10, filed 5/31/2021, with respect to the rejection(s) of claim(s) 1-11, 20-23 and 26-33 under 35 USC 102 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further review a rejection has been made in view of Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”) and further in view of Kolb et al. US 20170103441 A1 (hereinafter “Kolb”).
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	The main argument is that Bettersworth does not teach a suggestion generator generating a suggested topic to be similar to topics that have driven increases in traffic of visitors to access the primary online content object, as provided by independent claim 1 (pages 9-10). 
	In response to applicant's argument a:  The reference Kolb teaches in paragraph 0060 and 0095 that to determine how many of the most probable topics to transmit to the user, the Engine may use rules, such as (a) a predefined number of topics with the highest probabilities, (b) the number of topics with the highest probabilities that may reasonably be displayed and read on the user's screen or (c) topics that have a probability above a threshold value.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 20-23 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bettersworth et al., US 20170031894 A1 (hereinafter “Bettersworth”) and in view of Kolb et al. US 20170103441 A1 (hereinafter “Kolb”).

As to claim 1,
Bettersworth teaches a system comprising: 
a memory storing instructions; and 
a processor coupled to the memory, the processor configured to execute the instruction to cause:
an automated crawler to crawl a primary online content object (Bettersworth, para 0025 and 0049, the collection engine (i.e., crawler) collect various types of unstructured data from different data sources such as computer system, data store …etc. could be associated with one or more employers, job posting websites , educational institutions etc. (i.e., online content object)) and store results in a data storage facility (Bettersworth, para 0026-0032, the parsing engine and the vector inference engine process data and stored in the metadata storage system 126 of Fig. 1 and 3 step 310); 
a parser to parse the results to generate key phrases and a content corpus from the primary online content object (Bettersworth, para 0026, 0050-0051, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. For example, the block 304 can include dividing the input data into segments. The segments into which the input data is divided can be, for example, sentences, sentence fragments, phrases, combinations of words, etc.); 
a plurality of models to process the key phrases and the content corpus to create topic clusters which arrange topics within the primary online content object around a core topic based on semantic similarity (Bettersworth, Fig. 1, shows plurality of models such as collection engine 104, parsing engine 106, vector inference engine 107, topic-based metadata generator 110, grammar-based metadata generator 111, comparison engine 112 and reporting module 113 for processing input data with para 0065, the grammar-based metadata generator 111, or another component can measure domain relevance to a particular subject-matter domain (i.e., core topic) using statistical binary classification);  
a suggestion generator to generate, using output from the plurality of models, a suggested topic that is similar to a topic among the topic clusters (Bettersworth, para 0065, In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like. With para 0075 and 0079 for determining a target level of the multi-level taxonomy at which each portion of the metadata is to be returned),
Even though Betterworth teaches a suggestion generator to generate, using output from the plurality of models, a suggested topic that is similar to a topic among the topic clusters, Betterworth does not explicitly teach wherein the suggestion generator is configured to generate the suggested topic to be similar to topics that have driven increases in traffic to the primary online content object; and a conversation agent to populate a customer chat in a chat user interface with content generated based upon the suggested topic, wherein the content is populated as part of a conversation with a customer accessing the customer chat from a remote computing device over a network.
However Kolb teaches the suggestion generator is configured to generate the suggested topic to be similar to topics that have driven increases in traffic to the primary online content object (Kolb, para 0060 that to determine how many of the most probable topics to transmit to the user, the Engine may use rules, such as (a) a predefined number of topics with the highest probabilities, (b) the number of topics with the highest probabilities that may reasonably be displayed and read on the user's screen or (c) topics that have a probability above a threshold value. See also para 0094-0095); and 
a conversation agent to populate a customer chat in a chat user interface with content generated based upon the suggested topic, wherein the content is populated as part of a conversation with a customer accessing the customer chat from a remote computing device over a network (Kolb, para 0059 and 0098, a document building agent via the UI may encourage the user to input a useful document by asking for more words or suggesting descriptive words. The greater the number of words and more topic-specific they are, the more accurate the Engine will be in comparing documents with para 0033 for Users may access the databases remotely using a desktop or laptop computer, smartphone, tablet, or other client computing device 10 connectable to the server 12 by mobile internet, fixed wireless internet, WiFi, wide area network, broadband, telephone connection, cable modem, fibre optic network or other known and future communication technology using conventional Internet protocols).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Betterworth by adding the method to determine how many of the most probable topics to transmit to the user based on rules and the Topic Inference agent infers that that the requirements are described by Topic1 (50% likely) and Topic 2 (45% likely), ignoring the remaining topics as unlikely as taught by Kolb.
As to claim 2,
The combination Bettersworth and Kolb teaches the plurality of models comprises at least two of a word2vec model, a doc2vec model, a latent semantic analysis extraction model, a latent semantic indexing model, a principle component analysis model, and a key phrase logistic regression model (Bettersworth, para 0085, the comparison engine 112 determines grammar-based metadata and topic-based metadata for two or more input datasets. In general, one of the input datasets serves as a base dataset for the comparison, while the other datasets are to be compared to the base dataset. the comparison engine 112 can leverage, for example, WORD2VEC, DOC2VEC, GENSIM, GLOVE (Global Vectors) and/or the like to generate the vectors).  
As to claim 3,
The combination of Bettersworth and Kolb teaches the parser uses a machine learning system to parse the results (Bettersworth, para 0050, the parsing engine 106 parses the input data in a domain-sensitive fashion so as to yield domain-relevant segments of the input data. See also para 0022).  
As to claims 4, 7 and 10,
The combination of Bettersworth and Kolb teaches the machine learning system iteratively applies a set of weights to input data, wherein the set of weights are adjusted based on a parameter of success, wherein the parameter of success is based on a success of suggested topics in an online presence of an enterprise (Bettersworth, para 0059 for The topic-relevancy measure can also be adjusted by configurable weights. The topic-relevancy measure can also be generated in other suitable ways. In certain embodiments, an output of the block 408 can be a de-duplicated topic list in relation to the topic-relevancy measures. With para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.. see also para 0082).  
As to claim 5,
The combination of Bettersworth and Kolb teaches the machine learning system is provided with a training data set that is created based on human analysis of the results (Bettersworth, para 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained. Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest. In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  

As to claim 6,
The combination of Bettersworth and Kolb teaches at least one of the plurality of models uses a machine learning system to cluster content (Bettersworth, para 0027, Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest).  
As to claim 8,
The combination of Bettersworth and Kolb teaches the machine learning system is provided with a training data set that is created based on human clustering of a set of content topics (Bettersworth, para 0018 and 0027, The annotated training model 108 can include vectors of each document of a corpus on which the vector inference engine 107 has been trained.  Each vector of the annotated training model can be annotated, in advance, with topics of the multi-level taxonomy of the subject-matter domain of interest.  In an example, if the subject-matter domain of interest is human descriptors or human capital, the annotated training model 108 might annotate each vector with an occupation indicator from the Occupational Information Network (O*NET) model (e.g., a Standard Occupational Classification (SOC) code associated with an occupation represented in the O*NET model)).  
As to claim 9,
The combination of Bettersworth and Kolb teaches the suggestion generator uses a machine learning system to suggest topics (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 11,
The combination of Bettersworth and Kolb teaches the machine learning system is provided with a training data set that is created based on human creation of a set of suggested topics (Bettersworth, para 0018, the language underlying unstructured text generally does not remain static. For example, continuing the above example of human descriptors, technology, cultural diversity, the passage of time and other factors may result in new human descriptors being introduced in language on a regular basis. For example, in some cases, a new human descriptor might be a more up-to-date, or "trendy," synonym for another human descriptor. By way of further example, a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.)).  
As to claim 20,
The combination of Bettersworth and Kolb teaches the data storage facility is a cloud-based storage facility (Bettersworth, para 0034, the computer system 200 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks).  
As to claim 21,
The combination of Bettersworth and Kolb teaches the data storage facility is a distributed data storage facility (Bettersworth, para 0034, the computer system 200 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks).  
As to claim 22,
The combination of Bettersworth and Kolb teaches the primary online content object is a web page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).  
As to claim 23,
The combination of Bettersworth and Kolb teaches the primary online content object is a social media page of an enterprise (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).   
As to claim 26,
The combination of Bettersworth and Kolb teaches the suggestion generator is configured to determine a list of topics that are of highest semantic relevance for an enterprise based on the parsing of the primary online content object (Bettersworth, para 0083, the reporting module 114 causes resultant data to be presented. For example, if the input data received, for example, at block 302 of FIG. 3 is a resume, the resultant data might include detailed work activities or skills ultimately resulting from a topic-based analysis of vectors deemed similar to a vector representation of the resume. Continuing this example, resultant data might include detailed work activities or skills ultimately resulting from a part-of-speech based analysis of the input data.).  
As to claim 27,
The combination of Bettersworth and Kolb teaches the suggestion generator is configured to determine an indication of the similarity of the suggested topic to a content cluster topic based at least in part on calculations of at least one of the plurality of models (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 28,
The combination of Bettersworth and Kolb teaches a user interface for presenting the suggested topic (Bettersworth, para 082-0083, the reporting module 114 causes resultant data to be presented. For example, if the input data received, for example, at block 302 of FIG. 3 is a resume, the resultant data might include detailed work activities or skills ultimately resulting from a topic-based analysis of vectors deemed similar to a vector representation of the resume. Continuing this example, resultant data might include detailed work activities or skills ultimately resulting from a part-of-speech based analysis of the input data).  
As to claim 29,
The combination of Bettersworth and Kolb teaches the user interface includes at least one of key words and key phrases that represent the suggested topic (Bettersworth, para 0052, The multi-level taxonomy can be, for example, a taxonomy derived from O*NET or another taxonomy. According to this example, with reference to O*NET, the topics can be occupations. In some cases, the topics can be identified based on word or token matching between the domain-relevant segments and the multi-level taxonomy (e.g., word matching at a particular level of the multi-level taxonomy with para 0079 for determining a target level in the multi level taxonomy for the newly generated metadata and with para 0083 the reporting module present the data).  
As to claim 30,
The combination of Bettersworth and Kolb teaches the user interface is further configured to receive generated online presence content generated based on the suggested topic (Bettersworth, para 0081).  
As to claim 31,
The combination of Bettersworth and Kolb teaches the generated online presence content is at least one of website content, mobile application content, a social media post, the customer chat, a frequently asked question item, a product description, a service description or a marketing message (Bettersworth, para 0025, the collection engine 104 can collect unstructured data associated with one or more employers, job-posting websites, educational institutions, etc.).  
As to claim 32,
The combination of Bettersworth and Kolb teaches the suggestion generator is configured to determine content regarding the suggested topic for presentation in a communication to a customer, wherein selection of the suggested topic for presentation to the customer is based at least in part on a semantic relationship between the suggested topic as determined by at least one of the plurality of models and at least one data record relating to the customer stored in a customer relationship management system (Bettersworth, para 0065, the grammar-based metadata generator 111, or another component, measures a domain relevance of domain-relevant segments such as, for example, the domain-relevant segments resulting from 304 of FIG. 3. In certain embodiments, the grammar-based metadata generator 111 can measure domain relevance to a particular subject-matter domain using statistical binary classification. In some cases, the statistical binary classification can be based on supervised machine-learning models such as, for example, decision trees, random forests, Bayesian networks, support vector machines, neural networks, logistic regression, combinations of the same and/or the like).  
As to claim 33,
The combination of Bettersworth and Kolb teaches the user interface is further configured to receive links that facilitate traffic between the generated online presence content and the primary online content object (Bettersworth, para 0081, the new topic-based descriptor list can include those descriptors of the topic-based descriptor list that reside at the target level in the multi-level taxonomy. Descriptors not residing at the target level can be replaced in the new topic-based descriptor list by a descriptor corresponding to their parent node at the target level (to the extent that node is not already represented). The new topic-based relevancy measures can, in effect, represent a roll-up, to the target level, of the original topic-based relevancy measures, and can be determined in similar fashion to the original topic-based relevancy measures. For example, the new topic-based relevancy measures can represent higher measures for greater numbers of hits (i.e., increase in traffic) and/or hits at higher levels of the hierarchy. The new grammar-based descriptor list and the new grammar-based relevancy measures can be generated in similar fashion to the new topic-based descriptor list and the new topic-based relevancy measures, respectively).

As to claim 34,
The combination of Bettersworth and Kolb teaches the suggested topic includes human-readable words or phrases (Bettersworth, para 0017-0018, a human descriptor includes one or more words and/or phrases that describe one or more human attributes such as a human skill, experience with a human-operated tool, combinations of same, or the like. In a simple example, a resume drafted by a potential employee might list skills acquired or possessed, a job description might list skills desired by an employer for a position and a course description for a class or training session might list skills to be taught or demonstrated by an instructor with para 0018 for a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.).
As to claim 35,

The combination of Bettersworth and Kolb teaches the increases in traffic are to a web page associated with the primary online content object (Bettersworth, para 0017-0018 and 0081, for in some cases, a new human descriptor might be a more up-to-date, or “trendy,” synonym for another human descriptor. By way of further example, a new human descriptor might refer to a newly developed or newly relevant human attribute (e.g., a new skill that results from research and development, new technology, etc.). with para 0081 for generating more hits).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Lamoureux et al. (US 20140279622 A1) discloses searching applications and, more specifically, to semantic processing of data extracted from the Internet to generate recommendations in searching applications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/23/2022

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166